The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMAL OR NON-RESPONSIVE AMENDMENT AFTER EXAMINER ACTION
The reply filed on May 11, 2022 is not fully responsive to the prior Office Action dated February 24, 2022 because of the following omission(s) or matter(s): Applicant fails to acknowledge or respond to any of the nonstatutory double patenting rejections. See, specifically, (i) the provisional nonstatutory double patenting rejections over U.S. Patent Application No. 17/119,132 at p.14-18 of the February 24, 2022 Office Action; (ii) the provisional nonstatutory double patenting rejections over U.S. Patent Application No. 17/430,210 at p.18-22 of the February 24, 2022 Office Action; (iii) the provisional nonstatutory double patenting rejections over U.S. Patent Application No. 17/430,168 at p.22-26 of the February 24, 2022 Office Action; and (iv) the nonprovisional nonstatutory double patenting rejection over U.S. Patent No. 11,229,647 B2 at p.26-28 of the February 24, 2022 Office Action. See 37 C.F.R. §1.111 (specifically, part (b), which states that “[t]he reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action”).
Since the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. §133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 27, 2022